Chief Justice Hobson
delivered the following response to petition for rehearing, Feb. 1,1906:
In the petition for rehearing our attention is called to the ease of Newcomb’s Ex’rs v. Newcomb, 13 Bush, 544, 26 Am. Rep., 222, and it is insisted that the rule applied in that case should be applied here. It was there held that where a wife is confined in an aslyum in another State by the husband, with no power to return or respond to an order of warning, and is absent from the State in obedience to the husband’s *724will, she is not amenable to constructive service, and that a judgment of divorce rendered against her under such circumstances is void. This case is here on a general demurrer to the petition. There is nothing in the record to show that Mrs. Andrews is absent from the State in obedience to her husband’s will, or is confined by him in an asylum or other place, with no power to return or respond to a summons. In the circuit court a general demurrer was filed to the petition on the ground that it failed to state facts sufficient to constitute a cause of action. The sufficiency of the facts stated in the petition to make out a cause of action is the only question arising on the appeal.
Petition overruled.